Exhibit 10m.

LOGO [g98478ex10_1pg001.jpg]

PERFORMANCE SHARES AGREEMENT

Under the Bristol-Myers Squibb Company

2007 Stock Award and Incentive Plan

2009-2011 Performance Shares Award

Bristol-Myers Squibb Company (the “Company”) has granted you a Performance
Shares Award as set forth in the Grant Summary. This award is subject in all
respects to the terms, definitions and provisions of the 2007 Stock Award and
Incentive Plan (the “Plan”) adopted by the Company.

Award Date: March 3, 2009

Performance Cycle Start Date: January 1, 2009

Please refer to the Grant Summary for the Target Number of Performance Shares
relating to the 2009-2011 performance cycle:

2009 Performance Shares (09-11 Cycle): One-third of total award

2010 Performance Shares (09-11 Cycle): One-third of total award

2011 Performance Shares (09-11 Cycle): One-third of total award

The year referenced for each of these three “tranches” is the “Performance Year”
for that tranche.

Range at which Performance Shares may be earned for varying performance:

 

Threshold:    40% of Target Target:    100% of Target Maximum:    165% of Target

Performance Goal and Earning Date: A separate Performance Goal will be set for
each tranche by March 30 of the Performance Year, specifying the number of
Performance Shares that may be earned for specified levels of performance. The
Earning Date will be December 31 of the Performance Year. The Performance Goal
for the 2009 Performance Shares is attached as Exhibit A hereto.

Vesting: Earned Performance Shares will vest at the date between January 1, 2012
and March 15, 2012, at which the Committee determines and certifies the extent
to which the Performance Goals for the 2011 Performance Shares have been met,
subject to earlier vesting at the times indicated in Sections 6 (including in
connection with certain terminations following a Change in Control) and 8.

Settlement: Earned and vested Performance Shares will be settled by delivery of
one share of the Company’s Common Stock, $0.10 par value per share (“Shares”),
for each Performance Share being settled. No dividend equivalents will accrue or
be payable in connection with Performance Shares. Settlement shall occur at the
time specified in Section 4 hereof.

 

E-10-1



--------------------------------------------------------------------------------

1. PERFORMANCE SHARE AWARD

The Compensation and Management Development Committee of the Board of Directors
of Bristol-Myers Squibb Company (the “Committee”) has granted to you the
opportunity to earn the 2009 Performance Shares as designated herein subject to
the terms, conditions and restrictions set forth in this Agreement. In addition,
the Committee hereby indicates its intention to grant to you the opportunity to
earn the 2010 Performance Shares and the 2011 Performance Shares for the
2009-2011 performance cycle and subject to this Agreement; such grants shall
become effective only at such time as the Committee has specified the
Performance Goal for those Performance Shares (by March 30 of the relevant
Performance Year), except as otherwise provided in this Section 1 and in
Sections 6(a) and 6(b). The target number of each tranche of Performance Shares
and the kind of shares deliverable in settlement, the calculation of earnings
per share as a Performance Goal, and other terms and conditions of the
Performance Shares are subject to adjustment in accordance with Section 11
hereof and Section 11(c) of the Plan. In the event of a Change in Control, you
will become legally entitled to have the grant of Performance Shares specified
hereunder become effective (i) for the Performance Year in effect at the date of
the Change in Control, at the time of the Change in Control (if the grant was
not previously effective) if you were employed by the Company or a subsidiary or
affiliate immediately before the Change in Control, and (ii), for any
Performance Year beginning after the year in which the Change in Control
occurred, at the beginning of such Performance Year if you remain so employed at
that time. In each case relating to Performance Shares the grant of which is
effective at or following a Change in Control, the Performance Goal for such
Performance Shares shall be reasonably achievable and not more difficult to
achieve in relation to the Company’s budget for that Performance Year than the
Performance Goal for any earlier Performance Year was in relation to the budget
for that earlier Performance Year.

 

2. CONSIDERATION

As consideration for grant of 2009 Performance Shares, you shall remain in the
continuous employ of the Company and/or its Subsidiaries or Affiliates for at
least one year from the Performance Cycle Start Date or such lesser period as
the Committee shall determine in its sole discretion, and no Performance Shares
shall be payable until after the completion of such one year or lesser period of
employment by you (subject to Section 6(c)). No 2010 Performance Shares or 2011
Performance Shares shall be granted hereunder unless you have met the one-year
continuous employment requirement specified in this Section 2, measured from the
Performance Cycle Start Date.

 

3. PERFORMANCE GOALS

The Performance Goals for the 2009 Performance Shares are specified on the cover
page of this Agreement and Exhibit A hereto, and for the 2010 Performance Shares
and 2011 Performance Shares shall be specified in writing in such manner as the
Committee may determine.

 

4. DETERMINATION OF PERFORMANCE SHARES EARNED AND VESTED; FORFEITURES;
SETTLEMENT

By March 15 of the year following each Performance Year, the Committee shall
determine the extent to which Performance Shares have been earned on the basis
of the Company’s actual performance in relation to the established Performance
Goals for the Performance Shares relating to that Performance Year, provided,
however, that the Committee may exercise its discretion (reserved under Plan
Sections 7(a) and 7(b)(v)) to reduce the amount of Performance Shares deemed
earned in its assessment of performance in relation to Performance Goals, or in
light of other considerations the Committee deems relevant. The Committee shall

 

E-10-1



--------------------------------------------------------------------------------

certify these results in writing in accordance with Plan Section 7(c), subject
to any limitation under Section 7 hereof (if you are Disabled during the
Performance Year in excess of 26 weeks). Any Performance Shares that are not,
based on the Committee’s determination, earned by performance in a Performance
Year (or deemed to be earned in connection with a termination of employment
under Sections 6 and 8 below), including Performance Shares that had been
potentially earnable by performance in excess of the actual performance levels
achieved, shall be canceled and forfeited.

Performance Shares are subject to vesting based on your service for periods
which extend past the applicable Performance Year. The stated vesting date is
set forth on the cover page hereof. If, before the stated vesting date, there
occurs an event immediately after which you are not an employee of the Company,
its subsidiaries or an affiliate of the Company, you will become vested in
Performance Shares only to the extent provided in Section 6 or 8, and any
Performance Shares that have not been earned and vested at or before such event
and which cannot thereafter be earned and vested under Sections 6 or 8 shall be
canceled and forfeited.

In certain termination events as specified below and in connection with a
long-term Disability (as defined in Section 7), you will be entitled to vesting
of a “Pro Rata Portion” of the Performance Shares earned or deemed earned
hereunder. For purposes of this Agreement, in the case of a termination of
employment, the Pro Rata Portion is calculated as the number of Performance
Shares relating to a given Performance Year multiplied by a fraction the
numerator of which is the number of months you were employed from the
commencement of that Performance Year through the end of the month in which your
termination of employment occurred (but not more than 12) and the denominator of
which is 12; provided, however, that the number of months you were employed
shall be reduced by the number of months during such Performance Year in which
you were Disabled in excess of 26 weeks since the commencement of the
Disability. For purposes of this Agreement, in the case of a Disability
extending longer than 26 weeks, the Pro Rata Portion is calculated as the number
of Performance Shares relating to a given Performance Year multiplied by a
fraction the numerator of which is 12 minus the number of months you were
Disabled in excess of 26 weeks since the commencement of the Disability, and the
denominator of which is 12. For purposes of calculations under this paragraph:
(a) one or more days worked in a given month is counted as a full month of
employment; and (b) one or more days on Disability in a given month in which the
duration of Disability has not yet exceeded 26 weeks is also counted as a full
month of employment.

The number of Performance Shares earned or vested shall be rounded to the
nearest whole Performance Share, unless otherwise determined by the Company
officers responsible for day-to-day administration of the Plan.

Performance Shares that become vested while you remain employed by the Company
or a subsidiary or affiliate shall be settled promptly upon vesting by delivery
of one Share for each Performance Share being settled, unless validly deferred
in accordance with deferral terms then authorized by the Committee (subject to
Plan Section 11(k)). Performance Shares that become vested under Sections 6(a),
6(b), 6(c) or 8 shall be settled at the times specified therein; provided,
however, that settlement of Performance Shares under Section 6(a), (b) or
(c) shall be subject to the applicable provisions of Plan Section 11(k). (Note:
Section 11(k) could apply if settlement is triggered by a Change in Control or a
termination following a Change in Control). Until Shares are delivered to you in
settlement of Performance Shares, you shall have none of the rights of a
stockholder of the Company with respect to the Shares issuable in settlement of
the Performance Shares, including the right to vote the shares and receive
dividends and other distributions. Shares of stock issuable in settlement of
Performance Shares shall be delivered to you upon settlement in certificated
form or in such other manner as the Company may reasonably determine.

 

E-10-1



--------------------------------------------------------------------------------

5. NONTRANSFERABILITY OF PERFORMANCE SHARES AND DESIGNATION OF BENEFICIARY

Performance Shares shall not be transferable other than by will or by the laws
of descent and distribution, except that you may designate a beneficiary
pursuant to the provisions hereof on a Designation of Beneficiary form.

If you and/or your beneficiary shall attempt to assign your rights under this
Agreement in violation of the provisions herein, the Company’s obligation to
settle Performance Shares or otherwise make payments shall terminate.

If no designated beneficiary is living on the date on which shares are
deliverable in settlement or other amount becomes payable to you, or if no
beneficiary has been specified, such settlement or payment will be payable to
the person or persons in the first of the following classes of successive
preference:

 

  (i) Widow or widower, if then living,

  (ii) Surviving children, equally,

  (iii) Surviving parents, equally,

  (iv) Surviving brothers and sisters, equally,

  (v) Executors or administrators

and the term “beneficiary” as used in this Agreement shall include such person
or persons.

 

6. RETIREMENT AND OTHER TERMINATIONS (EXCLUDING DEATH)

(a) Retirement. In the event of your Retirement (as defined in the Plan) prior
to settlement of Performance Shares and after you have satisfied the one-year
employment requirement of Section 2, you will be deemed vested (i) in any
Performance Shares that relate to a Performance Year completed before your
Retirement and which have been determined or thereafter are determined by the
Committee to have been earned under Section 4, and (ii), with respect to
Performance Shares relating to a Performance Year in progress at the date of
your Retirement, in a Pro Rata Portion of the Performance Shares you would have
actually earned for that Performance Year if you had continued to be employed
through the date the Committee determines the earning of the Performance Shares
for that Performance Year under Section 4 (for this purpose, if the grant of
Performance Shares relating to the Performance Year in progress at the date of
your Retirement has not yet become effective, such grant shall be deemed to be
effective immediately before the Retirement and shall have the same terms as
applicable to participating employees who remain employed). Any Performance
Shares earned and vested under this Section 6(a) shall be settled at the earlier
of (i) the date such Performance Shares would have vested if you had continued
to be employed by the Company or a subsidiary or affiliate, (ii), in the event
of a Change in Control, as to previously earned Performance Shares promptly upon
the Change in Control and, in the case of any unearned Performance Shares
(subject to Section 1), promptly following the date at which the Committee
determines the extent to which such Performance Shares have been earned (in each
case subject to Section 6(e) below and Section 11(k) of the Plan), or (iii), in
the event of your death, in the year following the Performance Year in which
your Retirement occurred (following the Committee’s determination of the extent
to which any remaining unearned Performance Shares have been earned) or, if your
death occurred after that year, as promptly as practicable following your death.
Following your Retirement, any Performance Shares that have not been earned and
vested and which thereafter will not be deemed earned and vested under this
Section 6(a) will be canceled and forfeited.

(b) Termination by the Company Not For Cause. In the event of your Termination
Not for Cause (as defined in Section 6(f)) by the Company and not during the
Protected Period (as defined in Section 6(f)), prior to settlement of
Performance Shares and after you have satisfied the one-year employment
requirement of Section 2, you will be deemed vested (i) in any Performance
Shares that relate to a Performance Year completed before such termination and
which have been determined or thereafter are determined by the Committee to have
been earned under Section 4, and (ii), with respect to Performance Shares
relating to a

 

E-10-1



--------------------------------------------------------------------------------

Performance Year in progress at the date of such termination, in a Pro Rata
Portion of the Performance Shares you would have actually earned for that
Performance Year if you had continued to be employed through the date the
Committee determines the earning of the Performance Shares for that Performance
Year under Section 4 (for this purpose, if the grant of Performance Shares
relating to the Performance Year in progress at the date of your Termination Not
for Cause has not yet become effective, such grant shall be deemed to be
effective immediately before your termination and shall have the same terms as
applicable to participating employees who remain employed). Any Performance
Shares earned and vested under this Section 6(b) shall be settled at the earlier
of (i) the date such Performance Shares would have vested if you had continued
to be employed by the Company or a subsidiary or affiliate or within the period
extending to April 1 of that vesting year, (ii), in the event of a Change in
Control meeting the conditions of Section 6(e)(ii), as to previously earned
Performance Shares promptly upon such Change in Control and, in the case of any
unearned Performance Shares (subject to Section 1), promptly following the date
at which the Committee determines the extent to which such Performance Shares
have been earned (in each case subject to Section 6(e) below and Section 11(k)
of the Plan), or (iii), in the event of your death, in the year following the
Performance Year in which your Termination Not for Cause occurred (following the
Committee’s determination of the extent to which any remaining unearned
Performance Shares have been earned) or, if your death occurred after that year,
as promptly as practicable following your death. Following such Termination Not
for Cause, any Performance Shares that have not been earned and vested and which
thereafter will not be deemed earned and vested under this Section 6(b) will be
canceled and forfeited.

(c) Qualifying Termination Following a Change in Control. In the event that you
have a Qualifying Termination as defined in Plan Section 9(c) during the
Protected Period (as defined in Section 6(f) below) following a Change in
Control (as defined in the Plan), you will be deemed vested (i) in any
Performance Shares that relate to a Performance Year completed before such
termination and which have been determined or thereafter are determined by the
Committee to have been earned under Section 4, and (ii), with respect to
Performance Shares relating to a Performance Year in progress at the date of
your Qualifying Termination (subject to Section 1, but including Performance
Shares otherwise not meeting the one-year requirement of Section 2), in a Pro
Rata Portion of the target number of Performance Shares that could have been
earned in the Performance Year. All of your earned and vested Performance Shares
shall be settled promptly (subject to Section 6(e) below and Section 11(k) of
the Plan); provided, however, any additional forfeiture conditions in the nature
of a “clawback” contained in Section 10 of this Agreement shall continue to
apply to any payment. Upon your Qualifying Termination, any Performance Shares
that have not been deemed earned and vested under this Section 6(c) will be
canceled and forfeited.

(d) Other Terminations. If you cease to be an employee of the Company and its
subsidiaries and affiliates for any reason other than Retirement, Termination
Not for Cause, a Qualifying Termination within the Protected Period following a
Change in Control, or death, Performance Shares granted herein that have not
become both earned and vested shall be canceled and forfeited and you shall have
no right to settlement of any portion of the Performance Shares.

(e) Special Distribution Rules to Comply with Code Section 409A. The Performance
Shares constitutes a “deferral of compensation” under Section 409A of the
Internal Revenue Code (the “Code”), based on Internal Revenue Service
regulations and guidance in effect at the date of grant. As a result, the timing
of settlement of your Performance Shares will be subject to applicable
limitations under Code Section 409A. Specifically, each tranche of Performance
Shares will be subject to Section 11(k) of the Plan, including the following
restrictions on settlement:

 

  (i) Settlement of the Performance Shares under Section 6(c) upon a Qualifying
Termination will be subject to the requirement that the termination constitute a
“separation from service” under Treas. Reg. § 1.409A-1(h), and subject to the
six-month delay rule under Plan Section 11(k)(i)(E) if at the time of separation
from service you are a “Specified Employee.”

 

E-10-1



--------------------------------------------------------------------------------

  (ii) Settlement of the Performance Shares under Section 6(a) or 6(b) in the
event of a Change in Control will occur only if an event relating to the Change
in Control constitutes a change in ownership or effective control of the Company
or a change in the ownership of a substantial portion of the assets of the
Company within the meaning of Treas. Reg. § 1.409A-3(i)(5).

(f) Definition of “Protected Period” and “Termination Not for Cause.” For
purposes of this Section 6, the “Protected Period” means a specific period of
time following a Change in Control, such period to be the same as the applicable
“protected period” specified by the Committee for change-in-control agreements,
based on Committee’s policies in effect at the time of grant of this Award, or
such other specific period (not less than one year) specified by the Committee
at the time of grant of this Award in the resolutions authorizing the grant of
this Award. For purposes of this Section 6, a “Termination Not for Cause” means
a Company-initiated termination for reason other than willful misconduct,
activity deemed detrimental to the interests of the Company, or disability,
provided that you execute a general release and, where required by the Company,
a non-solicitation and/or non-compete agreement with the Company.

 

7. DISABILITY OF PARTICIPANT

For purposes of this Agreement, “Disability” or “Disabled” shall mean qualifying
for and receiving payments under a disability plan of the Company or any
subsidiary or affiliate either in the United States or in a jurisdiction outside
of the United States, and in jurisdictions outside of the United States shall
also include qualifying for and receiving payments under a mandatory or
universal disability plan or program managed or maintained by the government. If
you become Disabled, you will not be deemed to have terminated employment for
the period during which, under the applicable Disability pay plan of the Company
or a subsidiary or affiliate, you are deemed to be employed and continue to
receive Disability payments. Upon the cessation of payments under such
Disability pay plan, (i) if you return to employment status with the Company or
a subsidiary or affiliate, you will not be deemed to have terminated employment,
and (ii), if you do not return to such employment status, you will be deemed to
have terminated employment at the date of cessation of such Disability payments,
with such termination treated for purposes of the Performance Shares as a
Retirement, death, or voluntary termination based on your circumstances at the
time of such termination. If you have been Disabled for a period in excess of 26
weeks in the aggregate during one or more Performance Years, for each affected
Performance Year you will earn only a Pro Rata Portion of the Performance Shares
you otherwise would have earned in respect of such a Performance Year.

 

8. DEATH OF PARTICIPANT

In the event of your death while employed by the Company or a subsidiary and
prior to settlement of Performance Shares but after you have satisfied the
one-year employment requirement of Section 2, you will be deemed vested (i) in
any Performance Shares that relate to a Performance Year completed before your
death and which have been determined or thereafter are determined by the
Committee to have been earned under Section 4, and (ii), with respect to
Performance Shares relating to a Performance Year in progress at the date of
your death, in a Pro Rata Portion of the Performance Shares you would have
actually earned for that Performance Year if you had continued to be employed
through the date the Committee determines the earning of the Performance Shares
for that Performance Year under Section 4. In this case, your beneficiary shall
be entitled to settlement of any of your earned and vested Performance Shares
referred to in clause (i) by the later of the end of the calendar year in which
your death occurred or 60 days after your death, and to your earned and vested
Performance Shares referred to in clause (ii) in the year following your year of
death as promptly as practicable following the determination of the number of
Performance Shares earned under clause (ii) above. In the case of your death,
any Performance Shares that have not been earned and vested and thereafter will
not be deemed earned and vested under this Section 8 will be canceled and
forfeited.

 

E-10-1



--------------------------------------------------------------------------------

9. TAXES

At such time as the Company or any subsidiary or affiliate is required to
withhold taxes with respect to the Performance Shares, or at an earlier date as
determined by the Company, you shall make remittance to the Company or to your
employer of an amount sufficient to cover such taxes or make such other
arrangement regarding payments of such taxes as are satisfactory to the
Committee. The Company and its Subsidiaries and affiliates shall, to the extent
permitted by law, have the right to deduct such amount from any payment of any
kind otherwise due to you, including by means of mandatory withholding of shares
deliverable in settlement of your Performance Shares, to satisfy the mandatory
tax withholding requirements.

 

10. FORFEITURE IN THE EVENT OF COMPETITION AND/OR SOLICITATION OR OTHER
DETRIMENTAL ACTS

You acknowledge that your continued employment with the Company and its
subsidiaries and affiliates and this grant of Performance Shares are sufficient
consideration for this Agreement, including, without limitation, the
restrictions imposed upon you by Section 10.

 

  a) By accepting the Performance Shares granted hereby, you expressly agree and
covenant that during the Restricted Period (as defined below), you shall not,
without the prior consent of the Company, directly or indirectly:

 

  i) own or have any financial interest in a Competitive Business (as defined
below), except that nothing in this clause shall prevent you from owning one
percent or less of the outstanding securities of any entity whose securities are
traded on a U.S. national securities exchange (including NASDAQ) or an
equivalent foreign exchange;

 

  ii) be actively connected with a Competitive Business by managing, operating,
controlling, being an employee or consultant (or accepting an offer to be an
employee or consultant) or otherwise advising or assisting a Competitive
Business in such a way that such connection might result in an increase in value
or worth of any product, technology or service, that competes with any product,
technology or service upon which you worked or about which you became familiar
as a result of your employment with the Company. You may, however, be actively
connected with a Competitive Business after your employment with the Company
terminates for any reason, so long as your connection to the business does not
involve any product, technology or service, that competes with any product,
technology or service upon which you worked or about which you became familiar
as a result of your employment with the Company and the Company is provided
written assurances of this fact from the Competing Company prior to your
beginning such connection;

 

  iii) take any action that might divert any opportunity from the Company or any
of its affiliates, successors or assigns (the “Related Parties”) that is within
the scope of the present or future operations or business of any Related
Parties;

 

  iv) employ, solicit for employment, advise or recommend to any other person
that they employ or solicit for employment or form an association with any
person who is employed by the Company or who has been employed by the Company
within one year of the date your employment with the Company ceased for any
reason whatsoever;

 

  v) contact, call upon or solicit any customer of the Company, or attempt to
divert or take away from the Company the business of any of its customers;

 

E-10-1



--------------------------------------------------------------------------------

  vi) contact, call upon or solicit any prospective customer of the Company that
you became aware of or were introduced to in the course of your duties for the
Company, or otherwise divert or take away from the Company the business of any
prospective customer of the Company; or

 

  vii) engage in any activity that is harmful to the interests of the Company,
including, without limitation, any conduct during the term of your employment
that violates the Company’s Standards of Business Conduct and Ethics, securities
trading policy and other policies.

 

  b) Forfeiture. You agree and covenant that, if the Company determines that you
have violated any provisions of Section 10(a) above during the Restricted
Period, then:

 

  i) any portion of the Performance Shares that have not been settled or paid to
you as of the date of such determination shall be immediately canceled and
forfeited;

 

  ii) you shall automatically forfeit any rights you may have with respect to
the Performance Shares as of the date of such determination;

 

  iii) if any Performance Shares have become vested within the twelve-month
period immediately preceding a violation of Section 10(a) above (or following
the date of any such violation), upon the Company’s demand, you shall
immediately deliver to it a certificate or certificates for Shares equal to the
number of Shares delivered to you in settlement of such vested Performance
Shares if such delivery was made in Shares or you shall pay cash equal to the
value cash paid to you in settlement of such vested Performance Shares if such
payment was made in cash; and

 

  iv) The foregoing remedies set forth in Section 10(b) shall not be the
Company’s exclusive remedies. The Company reserves all other rights and remedies
available to it at law or in equity.

 

  c) Definitions. For purposes of this Section 10, the following definitions
shall apply:

 

  i) The Company directly advertises and solicits business from customers
wherever they may be found and its business is thus worldwide in scope.
Therefore, “Competitive Business” means any person or entity that engages in any
business activity that competes with the Company’s business in any way, in any
geographic area in which the Company engages in business, including, without
limitation, any state in the United States in which the Company sells or offers
to sell its products from time to time.

 

  ii) “Restricted Period” means the period during which you are employed by the
Company or its subsidiaries and affiliates and twelve months following the date
that you no longer are employed by the Company or any of its subsidiaries or
affiliates for any reason whatsoever.

 

  d) Severability. You acknowledge and agree that the period, scope and
geographic areas of restriction imposed upon you by the provisions of Section 10
are fair and reasonable and are reasonably required for the protection of the
Company. In the event that any part of this Agreement, including, without
limitation, Section 10, is held to be unenforceable or invalid, the remaining
parts of this Agreement and Section 10 shall nevertheless continue to be valid
and enforceable as though the invalid portions were not a part of this
Agreement. If any one of the provisions in Section 10 is held to be excessively
broad as to period, scope and geographic areas, any such provision shall be
construed by limiting it to the extent necessary to be enforceable under
applicable law.

 

  e) Additional Remedies. You acknowledge that breach by you of this Agreement
would cause irreparable harm to the Company and that in the event of such
breach, the Company shall have, in addition to monetary damages and other
remedies at law, the right to an injunction, specific performance and other
equitable relief to prevent violations of your obligations hereunder.

 

E-10-1



--------------------------------------------------------------------------------

11. ADJUSTMENTS

The target number of Performance Shares, the kind of securities deliverable in
settlement of Performance Shares, and any performance measure based on per share
results shall be appropriately adjusted in order to prevent dilution or
enlargement of your rights with respect to the Performance Shares upon the
occurrence of an event referred to in Section 11(c) of the Plan. In furtherance
of the foregoing, in the event of an equity restructuring, as defined in FAS
123R, which affects the Shares, you shall have a legal right to an adjustment to
your Performance Shares which shall preserve without enlarging the value of the
Performance Shares, with the manner of such adjustment to be determined by the
Committee in its discretion. However, no adjustments shall be made hereunder for
any ordinary cash dividends paid on Common Stock. Any Performance Shares or
related rights which directly or indirectly result from and adjustment to a
Performance Share hereunder shall be subject to the same risk of forfeiture and
other conditions as apply to the granted Performance Share and will be settled
at the same time as the granted Performance Share.

 

12. EFFECT ON OTHER BENEFITS

In no event shall the value, at any time, of the Performance Shares or any other
payment or right to payment under this Agreement be included as compensation or
earnings for purposes of any other compensation, retirement, or benefit plan
offered to employees of the Company or its subsidiaries or affiliates unless
otherwise specifically provided for in such plan.

 

13. RIGHT TO CONTINUED EMPLOYMENT

Nothing in the Plan or this Agreement shall confer on you any right to continue
in the employ of the Company or any subsidiary or affiliate or any specific
position or level of employment with the Company or any subsidiary or affiliate
or affect in any way the right of the Company or any subsidiary or affiliate to
terminate your employment without prior notice at any time for any reason or no
reason.

 

14. ADMINISTRATION

The Committee shall have full authority and discretion, subject only to the
express terms of the Plan, to decide all matters relating to the administration
and interpretation of the Plan and this Agreement, and all such Committee
determinations shall be final, conclusive, and binding upon the Company, any
subsidiary or affiliate, you, and all interested parties. Any provision for
distribution in settlement of your Performance Shares and other obligations
hereunder shall be by means of bookkeeping entries on the books of the Company
and shall not create in you or any beneficiary any right to, or claim against
any, specific assets of the Company, nor result in the creation of any trust or
escrow account for you or any beneficiary. You and any of your beneficiaries
entitled to any settlement or other payment hereunder shall be a general
creditor of the Company.

 

15. AMENDMENT

This Agreement shall be subject to the terms of the Plan, as amended from time
to time, except that Performance Shares which are the subject of this Agreement
may not be materially adversely affected by any amendment or termination of the
Plan approved after the Award Date without your written consent.

 

E-10-1



--------------------------------------------------------------------------------

16. SEVERABILITY AND VALIDITY

The various provisions of this Agreement are severable and any determination of
invalidity or unenforceability of any one provision shall have no effect on the
remaining provisions.

 

17. GOVERNING LAW

This Agreement shall be governed by the substantive laws (but not the choice of
law rules) of the State of New York.

 

18. SUCCESSORS

This Agreement shall be binding upon and inure to the benefit of the successors,
assigns, and heirs of the respective parties.

 

19. DATA PRIVACY

By entering into this agreement, you (i) authorize the Company, and any agent of
the Company administering the Plan or providing Plan recordkeeping services, to
disclose to the Company or any of its subsidiaries such information and data as
the Company or any such subsidiary shall request in order to facilitate the
grant of Performance Shares and the administration of the Plan; (ii) waive any
data privacy rights you may have with respect to such information; and
(iii) authorize the Company to store and transmit such information in electronic
form.

 

20. ENTIRE AGREEMENT AND NO ORAL MODIFICATION OR WAIVER

This Agreement contains the entire understanding of the parties. This Agreement
shall not be modified or amended except in writing duly signed by the parties
except that the Company may adopt a modification or amendment to the Agreement
that is not materially adverse to you in writing signed only by the Company. Any
waiver of any right or failure to perform under this Agreement shall be in
writing signed by the party granting the waiver and shall not be deemed a waiver
of any subsequent failure to perform.

 

For the Company Bristol-Myers Squibb Company By:  

 

Date:  

 

I have read this Agreement in its entirety. I hereby agree to the foregoing
terms and conditions and accept the Performance Share Award subject thereto.

 

E-10-1



--------------------------------------------------------------------------------

Exhibit A

PERFORMANCE SHARES AGREEMENT

Under the Bristol-Myers Squibb Company

2007 Stock Award and Incentive Plan

2009-2011 Performance Shares Award —

2009 Performance Goals

The number of 2009 Performance Shares earned by Participant shall be determined
as of December 31, 2009 (the “Earning Date”), based on the Company’s 2009 Net
Sales Performance (net of foreign exchange), 2009 Non-GAAP Diluted EPS
Performance, and 2009 Working Capital plus Capital Expenditures (net of foreign
exchange) as a Percent of Net Sales Performance, each as defined below,
determined based on the following grid:

 

Performance Measure

   Threshold    Target    Maximum

2009 Net Sales

        

2009 Non-GAAP Diluted EPS

        

2009 Working Capital plus CAPEX as a Percent of Net Sales

        

Participant shall earn 40% of the target number of 2009 Performance Shares for
“Threshold Performance,” 100% of the target number of 2009 Performance Shares
for “Target Performance,” and 165% of the target number of 2009 Performance
Shares for “Maximum Performance.” For this purpose, 2009 Net Sales Performance
and 2009 Working Capital plus Capital Expenditures as a Percent of Net Sales
Performance are weighted 25% each, and 2009 Non-GAAP Diluted EPS Performance is
weighted 50%, so level of earning of 2009 Performance Shares shall be determined
as a percentage for each performance measure and the weighted average of the
three percentages.

Determinations of the Committee regarding 2009 Net Sales Performance, 2009
Non-GAAP Diluted EPS Performance, and 2009 Working Capital plus Capital
Expenditures as a Percent of Net Sales Performance, the resulting 2009
Performance Shares earned and related matters will be final and binding on
Participant. In making its determinations, the Committee may exercise its
discretion (reserved under Plan Sections 7(a) and 7(b)(v)) to reduce the amount
of Performance Shares deemed earned, in its sole discretion.

Except for adjustments in the event of an extraordinary dividend or dividend
payable in Shares, no dividends or dividend equivalents will accrue with respect
to Performance Shares in respect of any record date that precedes settlement of
the Performance Shares.

 

E-10-1